FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        Nos. 04-30397
          Plaintiff-Appellee/Cross-                    04-30494
                         Appellant,                    D.C. No.
                v.                                  CR-03-00142-
GINO GONZAGA RODRIQUEZ,                                 RHW
                                                        Eastern
       Defendant-Appellant/Cross-
                          Appellee.                    District of
                                                     Washington,
                                                        Spokane

                                                       ORDER

     On Remand from the United States Supreme Court

                         Filed July 7, 2008

   Before: Johnnie B. Rawlinson and Richard R. Clifton,
  Circuit Judges, and Consuelo Marshall,* District Judge.


                              ORDER

  This case is hereby resubmitted.

   Pursuant to the judgment of the United States Supreme
Court issued on May 19, 2008 in United States v. Rodriquez,
___ U.S. ___, 128 S.Ct. 1783, we vacate our opinion at 464
F.3d 1072 (9th Cir. 2006), vacate the district court’s decision,
and remand to the district court for further proceedings con-
sistent with the opinion of the Supreme Court.

   *The Honorable Consuelo Marshall, Senior United States District Judge
for the Central District of California, sitting by designation.

                                 8117
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.